Exhibit 10.5

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is made as of September 17,
2003, by and between FCG Management Services, LLC, a Delaware limited liability
company (the “Company”), and The Trustees of the University of Pennsylvania, a
non-profit corporation incorporated under the laws of the Commonwealth of
Pennsylvania, owner and operator of the University of Pennsylvania Health System
and its affiliates (“Seller”).  The Company and Seller are collectively referred
to herein as the “parties.”

 

RECITALS

 

A.                                   The Company and its ultimate parent entity,
First Consulting Group, Inc. (“FCGI”) desire to purchase the outstanding
minority interests held in the Company by Seller and New York and Presbyterian
Hospital.

 

B.                                     Seller owns 52 Class B Units of the
Company (collectively, the “Units”).

 

C.                                     Seller desires to sell to the Company,
and the Company desires to purchase from Seller, the Units for consideration
consisting of One Million Eight Hundred Sixty Thousand Dollars ($1,860,000) (the
“Consideration”).

 

D.                                    As part of the transaction described
above, the parties will terminate that certain Investor Rights Agreement dated
April 11, 2001 by and among the Company, FCG Management Holdings, Inc. (a wholly
owned subsidiary of FCGI) and the Seller (the “Investor Rights Agreement”),
which includes acceleration by the parties of the put/call options set forth in
Section 3 of such agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Company and Seller agree as follows:

 


1.                                      PURCHASE AND SALE OF THE UNITS.


 

ON AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE COMPANY AGREES
TO PURCHASE FROM SELLER, AND SELLER AGREES TO SELL TO THE COMPANY, THE UNITS. 
FURTHER, THE PARTIES AGREE TO ACCELERATE THE PUT/CALL OPTIONS SET FORTH IN
SECTION 3 OF THE INVESTOR RIGHTS AGREEMENT AND TERMINATE THE INVESTOR RIGHTS
AGREEMENT EFFECTIVE WITH THE CLOSING (AS DEFINED IN SECTION 2 BELOW).  AS FULL
AND COMPLETE CONSIDERATION FOR THE FOREGOING, THE COMPANY AGREES TO PAY THE
CONSIDERATION TO THE SELLER.

 


2.                                      CLOSING.


 

THE CLOSING (THE “CLOSING”) OF THE TRANSACTION SHALL OCCUR CONCURRENTLY WITH THE
EXECUTION OF THIS AGREEMENT, OR AT SUCH OTHER TIME MUTUALLY AGREEABLE TO THE
PARTIES.  AT THE CLOSING, THE SELLER SHALL DELIVER TO THE COMPANY (I) A DULY
EXECUTED STOCK POWER FOR TRANSFER OF THE UNITS TO THE COMPANY; AND (II) A DULY
EXECUTED COPY OF THIS AGREEMENT.  AT THE CLOSING, THE COMPANY SHALL DELIVER TO
THE SELLER (I) THE CONSIDERATION VIA WIRE TRANSFER TO AN ACCOUNT SPECIFIED IN
WRITING BY SELLER; AND (II) A DULY EXECUTED COPY OF THIS AGREEMENT.  EFFECTIVE
WITH THE CLOSING, (I) SELLER SHALL CEASE TO BE A “MEMBER” OF THE COMPANY; AND
(II) THE INVESTOR RIGHTS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, THE PUT AND
CALL OPTIONS SET FORTH IN SECTION 3 THEREOF, SHALL TERMINATE AND BE OF NO
FURTHER FORCE AND EFFECT.

 


3.                                      REPRESENTATIONS AND WARRANTIES.


 

(A)                                  REPRESENTATIONS AND WARRANTIES OF SELLER. 
SELLER REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS:

 

(i)                                     Authorization of Transaction.  All
corporate action on the part of the Seller, its officers, directors and
stockholders necessary for the authorization, execution and delivery of this
Agreement and the performance of all obligations of the Seller hereunder has
been taken.  This Agreement has been duly executed and delivered by the Seller
and constitutes a valid and legally binding obligation of

 

--------------------------------------------------------------------------------


 

the Seller, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

(ii)                                  Noncontravention.  To Seller’s knowledge,
neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will conflict with, result in a breach
of, or constitute a default under, any agreement to which Seller is a party.

 

(iii)                               Brokers’ Fees.  Seller has no liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement for which the Company
could become liable or obligated.

 

(iv)                              Units.  Seller is the sole beneficial holder
and record holder of the Units, and has good and marketable title to the Units,
free and clear of any and all covenants, conditions, restrictions, liens,
security interests and claims, other than those arising under applicable
securities laws and this Agreement Seller has the absolute and unrestricted
right, power and authority to sell, transfer and assign the Units to the Company
pursuant to this Agreement.  The sale of the Units is not subject to any right
of first refusal or offer, right of co-sale or other right restricting or
otherwise encumbering the Units included in any agreement to which Seller is a
party.  Upon payment for, and delivery of, the Units in accordance with the
terms of this Agreement, good and marketable title to the Units, free and clear
of any liens, claims, encumbrances, security interests or other adverse claims
whatsoever will be transferred to, and vested in, the Company.

 

(v)                                 Consents.  Seller has made, filed, given or
obtained (or will make, file, give or obtain) (a) all consents, approvals or
authorizations of, expiration or termination of any waiting period requirements
of, or filings, registrations, qualifications, declarations or designations with
or by any governmental or political subdivision or department thereof, any
governmental regulatory body, commission, board, bureau, agency or
instrumentality, or any court or arbitrator or alternative dispute resolution
body, in each case whether domestic or foreign, federal, state or local
(“Governmental Authority”) that are required prior to the Closing to be made,
filed, given or obtained by Seller or controlling persons with, to or from any
Governmental Authority in connection with this Agreement and (b) all consents,
approvals and waivers required prior to the Closing to be given by, or obtained
from, any person or entity to or by Seller in connection with the consummation
of the Agreement, the failure of which would reasonably be expected to have a
material adverse effect on Seller, prevent or impair the ability of Seller to
perform any of its obligations under this Agreement or delay, prevent or impair
the consummation of any of the transactions contemplated by this Agreement.

 

(vi)                              Information.  Seller has been afforded the
opportunity (A) to ask such questions as Seller deemed necessary of, and to
receive answers from, representatives of the Company concerning the operations
and prospects of the Company and (B) to obtain such additional information which
the Company possesses or can acquire that Seller deems necessary or appropriate
to receive to form a decision on whether to enter into this transaction,
including, but not limited to, information that can be found in the public
filings of the Company’s parent, First Consulting Group, Inc.

 

(vii)                           General Solicitation.  Seller, nor any person
acting on Seller’s behalf, has offered or sold any of the Units by any form of
general solicitation or general advertising.

 

(viii)                        Experience.  Seller hereby represents and warrants
that it has such knowledge and experience in financial and business matters that
it is capable of evaluating the merits and risks of selling the Units.

 

(B)                                 REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  THE COMPANY REPRESENTS AND WARRANTS TO SELLER AS FOLLOWS:

 

(i)                                     Organization of the Company.  The
Company is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Authorization of Transaction.  All
corporate action on the part of the Company, its officers, directors and
stockholders necessary for the authorization, execution and delivery of this
Agreement and the performance of all obligations of the Company hereunder has
been taken.  This Agreement has been duly executed and delivered by the Company
and constitutes a valid and legally binding obligation of the Company,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

 

(iii)                               Noncontravention.  Neither the execution and
the delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will conflict with, result in a breach of, or constitute a
default under, any agreement to which the Company is a party.

 

(iv)                              Consents.  The Company has made, filed, given
or obtained (a) all consents, approvals or authorizations of, expiration or
termination of any waiting period requirements of, or filings, registrations,
qualifications, declarations or designations with or by any Governmental
Authority that are required prior to the Closing to be made, filed, given or
obtained by the Company or controlling persons with, to or from any Governmental
Authority in connection with this Agreement and (b) all consents, approvals and
waivers required prior to the Closing to be given by, or obtained from, any
person or entity to or by the Company in connection with the consummation of the
Agreement, the failure of which would reasonably be expected to have a material
adverse effect on the Company, prevent or impair the ability of the Company to
perform any of its obligations under this Agreement or delay, prevent or impair
the consummation of any of the transactions contemplated by this Agreement.

 


4.                                      COVENANTS.


 

The parties agree as follows with respect to the period following the Closing:

 

(A)                                  GENERAL.  IN CASE AT ANY TIME AFTER THE
CLOSING ANY FURTHER ACTION IS NECESSARY OR DESIRABLE TO CARRY OUT THE PURPOSES
OF THIS AGREEMENT, THE PARTIES AGREE TO TAKE SUCH FURTHER ACTION (INCLUDING THE
EXECUTION AND DELIVERY OF SUCH FURTHER INSTRUMENTS AND DOCUMENTS) AS ANY OTHER
PARTY REASONABLY MAY REQUEST.

 

(B)                                 CONFIDENTIALITY.  EACH PARTY WILL MAINTAIN
IN CONFIDENCE, AND WILL CAUSE ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND
ADVISORS TO MAINTAIN IN CONFIDENCE, AND NOT USE TO THE DETRIMENT OF THE OTHER
PARTY, ANY WRITTEN, ORAL OR OTHER INFORMATION OBTAINED IN CONFIDENCE FROM THE
OTHER PARTY IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, UNLESS (I) SUCH INFORMATION IS ALREADY KNOWN TO SUCH PARTY OR TO OTHERS
NOT BOUND BY A DUTY OF CONFIDENTIALITY OR SUCH INFORMATION BECOMES PUBLICLY
AVAILABLE THROUGH NO FAULT OF SUCH PARTY, (II) THE USE OF SUCH INFORMATION IS
NECESSARY OR APPROPRIATE IN MAKING ANY FILING WITH OR OBTAINING ANY CONSENT OR
APPROVAL OF ANY GOVERNMENTAL BODY OR AGENCY REQUIRED FOR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR (III) THE FURNISHING OR USE OF
SUCH INFORMATION IS REQUIRED BY LEGAL PROCEEDINGS.

 


5.                                      MISCELLANEOUS.


 

(A)                                  COUNSEL.  THE PARTIES HAVE HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL IN CONNECTION WITH THIS AGREEMENT AND THE
MATTERS RELATED THERETO.

 

(B)                                 EXPENSE.  EACH PARTY TO THIS AGREEMENT WILL
BEAR ITS RESPECTIVE EXPENSES INCURRED IN CONNECTION WITH THE PREPARATION,
EXECUTION AND PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING ALL FEES AND EXPENSES OF AGENTS, REPRESENTATIVES, COUNSEL AND
ACCOUNTANTS.

 

(C)                                  NOTICES.  ALL NOTICES, REQUESTS, DEMANDS
AND OTHER COMMUNICATIONS WHICH ARE REQUIRED OR MAY BE GIVEN UNDER THIS AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN RECEIVED IF
PERSONALLY DELIVERED; WHEN TRANSMITTED IF TRANSMITTED BY TELECOPY, ELECTRONIC OR
DIGITAL TRANSMISSION METHOD; THE DAY AFTER IT IS SENT, IF SENT FOR NEXT DAY
DELIVERY TO A DOMESTIC ADDRESS BY RECOGNIZED OVERNIGHT DELIVERY SERVICE (E.G.,
FEDERAL EXPRESS); AND UPON RECEIPT, IF SENT BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED.  IN EACH CASE NOTICE SHALL BE SENT TO (I) THE COMPANY
AT ITS CORPORATE OFFICE IN LONG BEACH, CALIFORNIA (ATTN: GENERAL COUNSEL); OR

 

3

--------------------------------------------------------------------------------


 

(II) THE SELLER AT THE ADDRESS SET FORTH ON THE SIGNATURE PAGE HERETO; OR (III)
SUCH OTHER PLACE AND WITH SUCH OTHER COPIES AS EITHER PARTY MAY DESIGNATE AS TO
ITSELF BY WRITTEN NOTICE TO THE OTHERS.

 

(D)                                 ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING
THE DOCUMENTS REFERRED TO HEREIN) CONSTITUTES THE ENTIRE AGREEMENT AMONG THE
PARTIES AND SUPERSEDES ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS
BY OR AMONG THE PARTIES, WRITTEN OR ORAL, TO THE EXTENT THEY RELATED IN ANY WAY
TO THE SUBJECT MATTER HEREOF.

 

(E)                                  ENFORCEMENT OF THIS AGREEMENT.  THE PARTIES
HERETO AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE
PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH ITS SPECIFIC
TERMS OR WAS OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED THAT THE PARTIES
SHALL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF THIS
AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF, THIS
BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED AT LAW OR IN
EQUITY.

 

(F)                                    SUCCESSION AND ASSIGNMENT.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES NAMED
HEREIN AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  NO PARTY MAY
ASSIGN EITHER THIS AGREEMENT OR ANY OF ITS RIGHTS, INTERESTS, OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER PARTY.

 

(G)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL
BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

(H)                                 HEADINGS.  THE SECTION HEADINGS CONTAINED IN
THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT AFFECT IN ANY WAY
THE MEANING OR INTERPRETATION OF THIS AGREEMENT.

 

(I)                                     GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF
PENNSYLVANIA, WITHOUT GIVING EFFECT TO THE CHOICE OR CONFLICT OF LAW PRINCIPLES
THEREOF.

 

(J)                                     AMENDMENTS AND WAIVERS.  NO AMENDMENT OF
ANY PROVISION OF THIS AGREEMENT SHALL BE VALID UNLESS THE SAME SHALL BE IN
WRITING AND SIGNED BY THE COMPANY AND SELLER.  NO WAIVER BY ANY PARTY OF ANY
DEFAULT, MISREPRESENTATION, OR BREACH OF WARRANTY OR COVENANT HEREUNDER, WHETHER
INTENTIONAL OR NOT, SHALL BE DEEMED TO EXTEND TO ANY PRIOR OR SUBSEQUENT
DEFAULT, MISREPRESENTATION OR BREACH OF WARRANTY OR COVENANT HEREUNDER OR AFFECT
IN ANY WAY ANY RIGHTS ARISING BY VIRTUE OF ANY PRIOR OR SUBSEQUENT SUCH
OCCURRENCE.

 

(K)                                  SEVERABILITY.  ANY TERM OR PROVISION OF
THIS AGREEMENT THAT IS INVALID OR UNENFORCEABLE IN ANY SITUATION IN ANY
JURISDICTION SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINING
TERMS AND PROVISIONS HEREOF OR THE VALIDITY OR ENFORCEABILITY OF THE OFFENDING
TERM OR PROVISION IN ANY OTHER SITUATION OR IN ANY OTHER JURISDICTION.

 

(L)                                     SURVIVAL.  THE REPRESENTATIONS AND
WARRANTIES OF THE PARTIES CONTAINED HEREIN SHALL SURVIVE THE CLOSING AND
CONTINUE IN FULL FORCE AND EFFECT THEREAFTER.

 

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED AND DELIVERED THIS
AGREEMENT AS OF THE DATE FIRST ABOVE WRITTEN.

 

FCG MANAGEMENT SERVICES, LLC,
a Delaware limited liability company

TRUSTEES OF THE UNIVERSITY OF
PENNSYLVANIA,

 

a Pennsylvania non-profit corporation and owner and
operator of the University of Pennsylvania Health System
and its affiliates

 

 

By:

/s/ Michael A. Zuercher

 

By:

/s/

Ralph W. Muller

 

Name:  Michael A. Zuercher

Name:

Ralph W. Muller

Title:  Secretary

Title: Chief Executive Officer, University of
Pennsylvania Health System

 

4

--------------------------------------------------------------------------------